HCI VIOCARE NOTICE OF STOCK AWARD NIKOLAOS KARDARAS of 12 Vassiliou tou Megalou Street, 17122, Nea Smyrni, Greece, you have been granted a stock award of the Common Stock (the “Common Stock”) of HCI Viocare as follows: Grant number: Date of Grant: March 3, 2017 Vesting Commencement Date: See vesting schedule below Total Number of Award Shares Granted: Term/Expiration Date: N/A VESTING SCHEDULE:This Award may be issued, in whole or in part, in accordance with the following schedule: · Fully vested on grant date
